Judgment unanimously affirmed, without costs. Memorandum: Claimant was injured while operating a snowmobile on the frozen surface of Oneida Lake on January 16, 1972 at about 11:00 p.m. on a dark, moonless night. He was driving about 20 miles per hour, his headlights gave him a visibility of 25 to 30 yards and he needed 25 to 30 yards to stop. He was preceded by another snowmobile which flipped when it struck an unlighted buoy that was attached to an anchor chain and projected up through the ice in the lake. In trying to avoid that snowmobile, claimant sideswiped the buoy and injured his leg. His conduct fell below the standard to which he should have conformed for his own protection (Hunt v Schultz, 21 AD2d 743) and the trial court could fairly interpret the evidence so as to conclude that he violated the dictates of ordinary prudence and was guilty of contributory negligence (cf. Halstead v Kennedy Valve Mfg. Co., 36 AD2d 1005, affd 31 NY2d 901). (Appeal from judgment of Court of Claims— negligence.) Present — Marsh, P. J., Moule, Dillon, Goldman and Witmer, JJ.